Title: From George Washington to François Barbé de Marbois, 7 November 1783
From: Washington, George
To: Barbé de Marbois, François


                  
                     Sir
                     Rocky hill 7th Novr 1783
                  
                  Mr Frondeville President of the Parliament of Normandy has transmitted me the enclosed Letter, with a desire that I would convey it to Mr Lambert—I have some reason to suppose that Gentleman to be at Philadelphia, and shall be much obliged to you to inform me whether I may assure Mr frondeville of the letter being delivered to its address.  With much Regard I am Sir Your very Obedt Servt
                  
                     Go: Washington
                  
               